DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 05/05/2021, with respect to the objection to the drawings have been fully considered and are persuasive. The corrections to Figure 9 resolve the previously-raised deficiencies. Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 9, filed 05/05/2021, with respect to the objection to claim 12 have been fully considered and are persuasive. The amendment to claim 12 addresses the previously-raised informality.  Accordingly, the objection to claim 12 has been withdrawn. 
Applicant’s arguments, see Pg. 9, filed 05/05/2021, with respect to the 35 USC 112(a) rejection of claim 9 have been fully considered and are persuasive. The amendment to claim 9 has sufficient support in the specification in paragraph [0060]. Accordingly, the 35 USC 112(a) rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see Pgs. 9-10, filed 05/05/2021, with respect to the 35 USC 112(b) rejection of claims 8 and 9 have been fully considered and are persuasive. The amendments to claim 8 and 9 resolve the previously-raised deficiencies. Accordingly, the 35 USC 112(b) rejection of claims 8 and 9 has been withdrawn. 
Applicant’s arguments, see Pgs. 10-11, filed 05/05/2021, with respect to the rejection(s) of claim(s) 12, 14, 16-18, and 20 under 35 USC 102(a)(2) have been fully considered and are persuasive. The Examiner is in agreement that Kumar alone does not outright teach the limitations of amended claim 12, which recites in part “…wherein the external response collector is configured to receive responses from the external source within a surrounding area of the vehicle determined by the event…” Though the majority of this limitation was already claimed in now-cancelled claim 20, the Examiner notes that the original language of claim 20 does not specify that the surrounding area of the vehicle is determined by the event. Thus, the scope of the claim has been modified, thereby necessitating further search and consideration. Therefore, the rejection has been rendered moot. Dependent claims 14 and 16-18 depend from independent claim 12. Thus, the rejection of dependent claims 14 and 16-18 are similarly rendered moot under similar reasoning to independent claim 12.  However, upon further consideration, a new ground(s) of rejection is made below.
Applicant’s arguments, see Pgs. 12-13, filed 05/05/2021, with respect to the rejection(s) of claim(s) 1, 7, 9, 11, and 19 under 35 USC 103 have been fully considered and are persuasive. The Examiner is in agreement that neither Kumar nor Klinger teach “…wherein the validated event is a validation of internal logic performed on the event by the vehicle and the external source…” However, the Examiner notes that the aforementioned limitation is not present in the original claim set, and thus modifies the scope of the claim. Therefore, the rejection has been rendered moot. The 35 USC 103 rejection of independent claims 11 and 12 is rendered moot for similar reasons. Claims 7, 9, and 19 are dependent upon independent claims 1, 11, and 12, respectively, and are similarly rendered moot under similar reasoning to their corresponding independent claims.  However, upon further consideration, a new ground(s) of rejection is made below.
Applicant’s arguments, see Pgs. 14-17, filed 05/05/2021, with respect to the rejection(s) of claim(s) 2-6, 8, 10, 13, and 15 under 35 USC 103 have been fully considered and are persuasive. As discussed above, the prior art of record fails to outright teach the limitations of the amended independent claims 1, 11, and 12. However, the amendments made to the independent claims 1, 11, and 12 include 

Claim Objections
Claim 9 is objected to because of the following informalities:  "determining a a size of the first surrounding area" should be "determining a size of the first surrounding area" to remove the extraneous 'a'.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 10,518,729 B2), hereinafter Kumar, in view of Klinger et al. (US 2014/0081505 A1), hereinafter Klinger, and in further view of Sathyanarayana et al. (US 2018/0075309 A1), hereinafter Sathyanarayana.

Regarding claim 1, Kumar teaches a computer implemented method for event validation on a vehicle, the method comprising:
detecting an event determined by the vehicle;
Kumar teaches (Col. 1 lines 36-43): "An example system comprises a first vehicle comprising a first plurality of vehicle operation sensors, a second vehicle comprising a second plurality of vehicle operation sensors, and a server comprising at least one processor, and memory comprising instructions that, when executed by the at least one processor, cause the server to identify an occurrence of an event involving the first vehicle and the second vehicle..."
receiving an external event determination from at least one external source within a first surrounding area, based on the event;
Kumar teaches (Col. 14 line 59 – Col. 15 line 3) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications)... If communication is successful, the first vehicle may communicate its collected data corresponding to the first sensory area 308 to at least the second vehicle 304. Similarly, the second vehicle 304 may communicate its collected data corresponding to the second sensory area 310 to at least the first vehicle 302."
generating an internal event determination based on the event;
Kumar teaches (Col. 16 lines 12-16) that "In some examples, the process may be executed via machine readable instructions that, when executed, may cause an event identifying and processing platform 102 in a vehicle (e.g., first vehicle 302 (FIG. 3)) to implement a process 400." Regarding process 400, Kumar teaches (Col. 16 lines 32-33): "At block 404, the example event detector 110 identifies an event, such as, for example, event 306 (FIG. 3)." As shown in FIG. 4 below, block 404 (identify an event) takes place locally (i.e., internally).

    PNG
    media_image1.png
    728
    521
    media_image1.png
    Greyscale

validating a validated event based on the external event determination and the internal event determination,
Kumar teaches (Col. 17 lines 11-18): Col. 17 lines 11-18: "At block 418, the example fault and causation identifier 112 analyzes the aggregate data to determine causes of the event 306 and/or determine fault. As disclosed herein, causation may be assigned to a single cause or may be associated with numerous causes. In some examples, the example fault and causation identifier may query event database 124 and use machine learning algorithms to determine the causes of the event 306 and/or determine fault." Kumar (Col. 15 line 45-44) teaches that the aggregate data comprises data collected from all vehicles (thus encompassing both the external and internal event determinations).
receiving an external drive plan from the external source within a second surrounding area, based on the validated event;
Kumar teaches (Col. 14 lines 59-65) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications) and any other responsive objects in the vicinity of the event 306 (e.g., V2I communications)." Kumar further teaches (Col. 17 lines 48-54): "As disclosed herein, the example communication link device 118 may transmit such vehicle maneuvers to one or more vehicles within the vehicle and/or infrastructure device ad-hoc network to inform other vehicles of the event. Autonomous vehicles may receive the one or more vehicle maneuvers and implement them accordingly..."
generating an internal drive plan based on the validated event;
Kumar teaches (Col. 17 lines 42-45): "At block 422, the example reaction processor 114 may determine, based on the aggregate data, one or more vehicle maneuvers to avoid and/or reduce the severity of the event 306."
and implementing the validated drive plan on the vehicle.
Kumar teaches (Col. 17 lines 48-54): "As disclosed herein, the example communication link device 118 may transmit such vehicle maneuvers to one or more vehicles within the vehicle and/or infrastructure device ad-hoc network to inform other vehicles of the event. Autonomous vehicles may receive the one or more vehicle maneuvers and implement them accordingly..."
However, Kumar does not teach validating a validated drive plan based on the external drive plan and the internal drive plan. Klinger teaches a method for coordinating the paths of multiple autonomous vehicles, comprising:
validating a validated drive plan based on the external drive plan and the internal drive plan;
Klinger teaches ([0037]): "As shown in FIG. 5, after generating its own planned path, a vehicle can, for example, compare its planned path to the planned paths of other vehicles in order to determine whether a too close encounter is going to or likely to occur."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar to incorporate the teachings of Klinger to provide a computer implemented method for event validation on a vehicle, comprising validating a validated drive plan based on the external drive plan and the internal drive plan. Doing so would allow the vehicle to take corrective action that is undisruptive to the other vehicles involved, as recognized by Klinger ([0037]). Reducing the number of corrective actions that need to be taken improves the overall safety of the vehicles involved, as many simultaneous movements could result in a greater number of opportunities for collisions.
However, neither Kumar nor Klinger outright teach that the validated event is based on a validation of internal logic performed on the event by the vehicle and the external source. Sathyanarayana teaches systems and methods for near-crash determination, comprising:
wherein the validated event is based on a validation of internal logic performed on the event by the vehicle and the external source;
Sathyanarayana teaches ([0092]): “The method can optionally include verifying the near-collision event… In a second example, a near-collision event can be detected when the risk map includes a risk score above a threshold value (e.g., at a first time, based on signals sampled at a first time), and can be verified when sensor signals associated with evasive maneuvers (e.g., sampled before, after or during the first time) are also identified.” Thus, when sensor signals associated with evasive maneuvers are identified (i.e., internal logic is performed on the event by the vehicle), the event is validated. Though Sathyanarayana does not mention external sources, one of ordinary skill in the art would be motivated to modify Kumar to incorporate the teachings Sathyanarayana such that the external source of Kumar each perform the method of Sathyanarayana in order to further validate the event.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar and Klinger to incorporate the teachings of Sathyanarayana to provide basing the validated event on a validation of internal logic performed on the event by the vehicle and the external source. It would be advantageous to incorporate the teachings of Sathyanarayana, as validating the internal logic performed on the event serves to identify whether or not the internal logic used is reasonable or accurate. Further, one of ordinary skill in the art would be motivated to modify Kumar to incorporate the teachings of Sathyanarayana such that the external source of Kumar each perform the method of Sathyanarayana in order to further validate the event. Such an arrangement would provide validation from a wider array of sources, ideally resulting in more accurate event validation.

Regarding claim 7, Kumar, Klinger, and Sathyanarayana teach the aforementioned limitations of claim 1. Kumar further teaches:
the second surrounding area is based on the validated event.
Kumar teaches (Col. 14 lines 59-65): In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications) and any other responsive objects in the vicinity of the event 306 (e.g., V2I communications)." 

Regarding claim 11, Kumar teaches a computer program product for event validation on a vehicle, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to:
detect an event determined by the vehicle;
Kumar teaches (Col. 1 lines 36-43): "An example system comprises a first vehicle comprising a first plurality of vehicle operation sensors, a second vehicle comprising a second plurality of vehicle operation sensors, and a server comprising at least one processor, and memory comprising instructions that, when executed by the at least one processor, cause the server to identify an occurrence of an event involving the first vehicle and the second vehicle..."
receive an external event determination from at least one external source within a first surrounding area, based on the event;
Kumar teaches (Col. 14 line 59 – Col. 15 line 3) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications)... If communication is successful, the first vehicle may communicate its collected data corresponding to the first sensory area 308 to at least the second vehicle 304. Similarly, the second vehicle 304 may communicate its collected data corresponding to the second sensory area 310 to at least the first vehicle 302."
generate an internal event determination based on the event;
Kumar teaches (Col. 16 lines 12-16) that "In some examples, the process may be executed via machine readable instructions that, when executed, may cause an event identifying and processing platform 102 in a vehicle (e.g., first vehicle 302 (FIG. 3)) to implement a process 400." Regarding process 400, Kumar teaches (Col. 16 lines 32-33): "At block 404, the example event detector 110 identifies an event, such as, for example, event 306 (FIG. 3)." As shown previously in FIG. 4 above, block 404 (identify an event) takes place locally (i.e., internally).
validate a validated event based on the external event determination and the internal event determination,
Kumar teaches (Col. 17 lines 11-18): Col. 17 lines 11-18: "At block 418, the example fault and causation identifier 112 analyzes the aggregate data to determine causes of the event 306 and/or determine fault. As disclosed herein, causation may be assigned to a single cause or may be associated with numerous causes. In some examples, the example fault and causation identifier may query event database 124 and use machine learning algorithms to determine the causes of the event 306 and/or determine fault." Kumar (Col. 15 line 45-44) teaches that the aggregate data comprises data collected from all vehicles (thus encompassing both the external and internal event determinations).
receive an external drive plan from the external source within a second surrounding area, based on the validated event;
Kumar teaches (Col. 14 lines 59-65) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications) and any other responsive objects in the vicinity of the event 306 (e.g., V2I communications)." Kumar further teaches (Col. 17 lines 48-54): "As disclosed herein, the example communication link device 118 may transmit such vehicle maneuvers to one or more vehicles within the vehicle and/or infrastructure device ad-hoc network to inform other vehicles of the event. Autonomous vehicles may receive the one or more vehicle maneuvers and implement them accordingly..."
generate an internal drive plan based on the validated event;
Kumar teaches (Col. 17 lines 42-45): "At block 422, the example reaction processor 114 may determine, based on the aggregate data, one or more vehicle maneuvers to avoid and/or reduce the severity of the event 306."
and implement the validated drive plan on the vehicle.
Kumar teaches (Col. 17 lines 48-54): "As disclosed herein, the example communication link device 118 may transmit such vehicle maneuvers to one or more vehicles within the vehicle and/or infrastructure device ad-hoc network to inform other vehicles of the event. Autonomous vehicles may receive the one or more vehicle maneuvers and implement them accordingly..."
However, Kumar does not teach validating a validated drive plan based on the external drive plan and the internal drive plan. Klinger teaches a method for coordinating the paths of multiple autonomous vehicles, comprising:
validate a validated drive plan based on the external drive plan and the internal drive plan;
Klinger teaches ([0037]): "As shown in FIG. 5, after generating its own planned path, a vehicle can, for example, compare its planned path to the planned paths of other vehicles in order to determine whether a too close encounter is going to or likely to occur."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar to incorporate the teachings of Klinger to provide a computer program product for event validation on a vehicle, comprising program instructions executable by a computer system to cause the computer system to validate a validated drive plan based on the external drive plan and the internal drive plan. Doing so would allow the vehicle to take corrective action that is undisruptive to the other vehicles involved, as recognized by Klinger ([0037]). Reducing the number of corrective actions that need to be taken improves the overall safety of the vehicles involved, as many simultaneous movements could result in a greater number of opportunities for collisions.
However, neither Kumar nor Klinger outright teach that the validated event is based on a validation of internal logic performed on the event by the vehicle and the external source. Sathyanarayana teaches systems and methods for near-crash determination, comprising:
wherein the validated event is based on a validation of internal logic performed on the event by the vehicle and the external source;
Sathyanarayana teaches ([0092]): “The method can optionally include verifying the near-collision event… In a second example, a near-collision event can be detected when the risk map includes a risk score above a threshold value (e.g., at a first time, based on signals sampled at a first time), and can be verified when sensor signals associated with evasive maneuvers (e.g., sampled before, after or during the first time) are also identified.” Thus, when sensor signals associated with evasive maneuvers are identified (i.e., internal logic is performed on the event by the vehicle), the event is validated. Though Sathyanarayana does not mention external sources, one of ordinary skill in the art would be motivated to modify Kumar to incorporate the teachings Sathyanarayana such that the external source of Kumar each perform the method of Sathyanarayana in order to further validate the event.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar and Klinger to incorporate the teachings of Sathyanarayana to provide basing the validated event on a validation of internal logic performed on the event by the vehicle and the external source. It would be advantageous to incorporate the teachings of Sathyanarayana, as validating the internal logic performed on the event serves to identify whether or not the internal logic used is reasonable or accurate. Further, one of ordinary skill in the art would be motivated to modify Kumar to incorporate the teachings of Sathyanarayana such that the external source of Kumar each perform the method of Sathyanarayana in order to further validate the event. Such an arrangement would provide validation from a wider array of sources, ideally resulting in more accurate event validation.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, and Sathyanarayana in view of Bos (US 2009/0179775 A1).

Regarding claim 2, Kumar, Klinger, and Sathyanarayana teach the aforementioned limitations of claim 1. However, neither Kumar, Klinger nor Sathyanarayana teach that the vehicle maintains a reliability list of reliable external sources. Bos teaches a secure information system, comprising:
the vehicle maintains a reliability list of reliable external sources.
Bos teaches ([0003]): "However, to provide reliable safety information in the exchange between vehicles, each vehicle must verify that the received information is being broadcast by a trusted source." Bos further teaches ([0004]): "For various reasons, such as tampering, vehicle theft, or obsolete methodologies, some valid and authenticatable sources may become untrusted and invalid sources of information. Such an occurrence would generate an authentication revocation entry, which must be distributed to all vehicles, that they may remove the subject vehicle from the list of trusted sources of information."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, and Sathyanarayana to incorporate the teachings of Bos to provide a computer implemented method for event validation on a vehicle, wherein the vehicle maintains a reliability list of reliable external sources. Maintaining a reliability list of reliable external sources would allow the vehicle to rule out sources that have become untrusted due to reasons such as tampering or obsolete methodologies, as recognized by Bos ([0004]).

Regarding claim 5, Kumar, Klinger, Sathyanarayana, and Bos teach the aforementioned limitations of claim 2. However, neither Kumar, Klinger nor Sathyanarayana teach that the reliability list is updated by a reliability server over a network. Bos further teaches:
the reliability list is updated by a reliability server over a network.
Bos teaches ([0032]): "Accordingly, a certificate authority 60 can maintain a certificate server 62. The certificate server 62 can be any computer, network, or processing device capable of maintaining the certificate list. Additionally, the certificate server 62 can generate a certificate change list, which can identify certificates of vehicles which are to become trusted or untrusted sources."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, and Bos to further incorporate the teachings of Bos to provide a computer implemented method for event validation on a vehicle, wherein the reliability list is updated by a reliability server over a network. Updating the reliability list through a networked reliability server would allow for the distribution of the reliability list to all vehicles with the ability of receiving the list, as recognized by Bos ([0041]). Keeping the vehicles updated would improve the reliability of event determination, as the vehicles can be updated to avoid using information from unreliable sources.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, Sathyanarayana, and Bos in view of Surnilla et al. (US 2018/0121763 A1), hereinafter Surnilla, and in further view of Lee et al. (US 8,156,127 B1), hereinafter Lee.

Regarding claim 3, Kumar, Klinger, Sathyanarayana, and Bos teach the aforementioned limitations of claim 2. Kumar further teaches:
and determining a validated event in response to weighing the external event determination and the internal event determination.
Kumar teaches (Col. 17 lines 11-18): "At block 418, the example fault and causation identifier 112 analyzes the aggregate data to determine causes of the event 306 and/or determine fault. As disclosed herein, causation may be assigned to a single cause or may be associated with numerous causes. In some examples, the example fault and causation identifier may query event database 124 and use machine learning algorithms to determine the causes of the event 306 and/or determine fault." Kumar further teaches (Col. 15 line 45-44) that the aggregate data comprises data collected from all vehicles (thus encompassing both the external and internal event determinations).
However, neither Kumar, Klinger, Sathyanarayana, nor Bos teach weighing the external and internal event determinations based on a reliability. Surnilla teaches object classification adjustment based on vehicle communication, comprising:
weighing the external event determination and the internal event determination based on a reliability…
Surnilla teaches ([0018]): "Based on the additional classification data of the nearby vehicles, the classification identifier of the vehicle adjusts the classification and/or the classification confidence of the first classification data associated with the object. In some examples, the classification and/or the classification confidence is further adjusted based on a reliability score that the vehicle has determined for the source of the other classification data (e.g., the other nearby vehicles)." Note that the first classification is conducted by the host vehicle, as described in paragraph [0015] of Surnilla.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, and Bos to incorporate the teachings of Surnilla to provide a computer implemented method for event validation on a vehicle, wherein the validated event comprises weighing the external event determination and the internal event determination based on a reliability. Doing so would increase the confidence in a vehicle's determination abilities by supplementing data collected by the vehicle with data collected from other nearby vehicles ([0015]). Providing a reliability score would serve to provide priority to nearby vehicles (or other sources) which are known to provide accurate determinations compared to other, less reliable sources. In particular, an assigned score would allow for faster determinations of reliability when compared to determining reliability on a case-by-case basis.
However, neither Kumar, Klinger, Sathyanarayana, Bos, nor Surnilla teach that the reliability is a percentage maintained by the reliability list. Lee teaches a method and system for data arbitration, comprising:
[reliability] percentage maintained by the reliability list;
Lee teaches (Col. 5 lines 49-55) that "In various embodiments, the source ranking data 216 includes business rules, parameters and measures of source reliability such as percentage reliability… The measure of source reliability of a data source may incorporate a consistency assessment or metric associated with the data elements of regulated data sources 120."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, Bos, and Surnilla to incorporate the teachings of Lee to provide a computer implemented method for event validation on a vehicle, wherein the validated event comprises a reliability percentage maintained by the reliability list. One of ordinary skill in the art would recognize that a reliability score may be easily converted to a reliability percentage through normalization with a baseline level of reliability (or some other arbitrary reference value for normalization). As such, it would be an obvious matter of design choice to implement the teachings of Lee to modify or replace the reliability score of Surnilla, given the recognition that a reliability percentage and a reliability score are readily converted between one another.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, Sathyanarayana, and Bos in view of Shimizu et al. (US 2019/0122561 A1), hereinafter Shimizu, and in further view of Nix (US 2017/0287233 A1).

Regarding claim 4, Kumar, Klinger, Sathyanarayana and Bos teach the aforementioned limitations of claim 2. However, neither Kumar, Sathyanarayana, nor Bos teach determining a validated drive plan in response to weighing the external and internal drive plans. Klinger further teaches:
and determining a validated drive plan in response to weighing the external drive plan and the internal drive plan.
Klinger teaches ([0037]): "As shown in FIG. 5, after generating its own planned path, a vehicle can, for example, compare its planned path to the planned paths of other vehicles in order to determine whether a too close encounter is going to or likely to occur… If the vehicle does not detect a too close encounter, it will continue to travel along its planned path. If, on the other hand, a too close counter is detected, a corrective action can be taken which is not disruptive to the missions of the vehicles involved. Only one vehicle may need to adjust its planned path and the automatic method can try different path adjustments to see if it succeeds in avoiding a collision with the other vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, and Bos to further incorporate the teachings of Klinger to provide a computer implemented method for event validation on a vehicle, wherein validating the validated drive plan comprises determining a validated drive plan in response to weighing the external drive plan and the internal drive plan. Doing so would serve to analyze the candidate drive plans to select an option which would minimize disruption to other vehicles and to the mission itself, as recognized by Klinger ([0037]).
However, neither Kumar, Klinger, Sathyanarayana, nor Bos teach weighing the external drive plan based on a reliability. Shimizu teaches a vehicle dispatch system, comprising:
weighing the external drive plan ... based on a reliability
Shimizu teaches ([0100]) that "In the example shown in FIG. 11, server 90 compares the reliability indexes of the traveling routes from candidate locations to a charging station of vehicle 1…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, and Bos to incorporate the teachings of Shimizu to provide a computer implemented method for event validation on a vehicle, wherein validating the validated drive plan comprises weighing the external drive plan based on a reliability. Doing so would allow for the selection of the most viable external drive plan generated externally, which would ultimately provide the most appropriate external drive plan for consideration in comparison with the internally-generated drive plan.
However, neither Kumar, Klinger, Sathyanarayana, Bos, nor Shimizu teach weighing the internal drive plan based on a reliability. Nix teaches systems and methods for vehicle-to-vehicle communication, comprising:
Weighing the internal drive plan … based on a reliability
Nix teaches ([0098]): "As an example, fusion and control module 530 may generate vehicle control actions, and may output instructions to one or more vehicle actuators to enact the control actions based on received trust scores." According to Nix ([0028]), control actions include maneuvers such as lane changes (i.e., a drive plan).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, Bos, and Shimizu to incorporate the teachings of Nix to provide a computer implemented method for event validation on a vehicle, wherein validating the validated drive plan comprises weighing the internal drive plan based on a reliability. Doing so would include the host vehicle as a part of the reliability determination process, allowing for analysis of the reliability of drive plans generated internally. Over time, this would allow for improvements to the internal drive plan generation process through retraining or modification of the drive plan generation process based on the recorded reliability data.
However, neither Kumar, Klinger, Sathyanarayana, Bos, Shimizu, nor Nix teach that the reliability is a percentage maintained by the reliability list. Lee teaches a method and system for data arbitration, comprising:
[reliability] percentage maintained by the reliability list;
Lee teaches (Col. 5 lines 49-55) that "In various embodiments, the source ranking data 216 includes business rules, parameters and measures of source reliability such as percentage reliability… The measure of source reliability of a data source may incorporate a consistency assessment or metric associated with the data elements of regulated data sources 120."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, Bos, Shimizu, and Nix to incorporate the teachings of Lee to provide a computer implemented method for event validation on a vehicle, wherein validating the validated drive plan comprises weighing the external and internal drive plans based on a reliability percentage maintained by the reliability list. One of ordinary skill in the art would recognize that a reliability score may be easily converted to a reliability percentage through normalization with a baseline level of reliability. As such, it would be an obvious matter of design choice to implement the teachings of Lee to modify or replace the reliability scores of Shimizu and Nix, given the recognition that a reliability percentage and a reliability score are readily converted between one another.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, and Sathyanarayana in view of Rothoff et al. (US 2015/0154871 A1), hereinafter Rothoff.

Regarding claim 6, Kumar, Klinger, and Sathyanarayana teach the aforementioned limitations of claim 1. However, neither Kumar, Klinger, nor Sathyanarayana teach receiving a secondary event within the first surrounding area undetected by the vehicle from the external source. Rothoff teaches a method and control system for controlling movement of a group of road vehicles, comprising:
receiving a secondary event within the first surrounding area undetected by the vehicle from the external source.
Rothoff teaches ([0033]): "Thereby the lead vehicle may use data from sensors located in many vehicles when controlling the movement of the group as a whole. Purely as an example, an object may be located such that the sensor of the additional vehicle is able to detect it, while the sensor of the lead vehicle is unable to detect the object, since the additional vehicle hides it. Since the group utilizes data from sensors of many vehicles, the group as a whole can consider the object."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, and Sathyanarayana to incorporate the teachings of Rothoff to provide a computer implemented method for event validation on a vehicle, further comprising receiving a secondary even within the first surrounding area undetected by the vehicle from the external source. Utilizing and combining the sensor data of multiple vehicles to detect secondary events within the first surrounding area would serve to improve the accuracy of the determined data in cases where sensor ranges overlap (i.e., there is redundant information), and can also detect events/objects that one vehicle would miss by itself due to an obstructed field of view, as recognized by Rothoff ([0033]). This greatly improves the safety of the system, as detecting hidden secondary events could prevent a collision or accident due to the presence of the detected secondary event.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, and Sathyanarayana in view of Torii et al. (US 2020/0282549 A1), hereinafter Torii, and in further view of Hada (US 2017/0243504 A1).

Regarding claim 8, Kumar, Klinger, and Sathyanarayana teach the aforementioned limitations of claim 1. However, neither Kumar, Klinger, nor Sathyanarayana teach requesting, collecting, and determining the compatibility of a list of available public functions provided by the external source. Torii teaches a control method and control system that implements a robot that flexibly executes a task in cooperation with another robot. Torii teaches:
requesting a list of available public functions provided by the external source;
Torii teaches ([0053]) that "In the following, it is assumed that the control device 100 is included in the robot 1 illustrated in FIG. 1, and a case where the control device 100 causes the robot 1 and the robot 2 to cooperate will be described." Torii further teaches ([0054]): "As illustrated in FIG. 2, the control device 100 includes... a help management unit 130..." Regarding the functions of the help management unit 130, Torii teaches ([0063]): "The help management unit 130 generates a help list indicating the ability required for the robot 1 to execute a task. Specifically, the help management unit 130 compares the ability required for the execution of the task allocated to the robot 1 with the capability of the robot 1 to generate a help list indicating the ability required for the robot 2 to execute the task (that is, the ability that is further required in addition to the ability of the robot 1)." Thus, the help list contains a list of functions that the robot is capable of performing. Torii further teaches ([0071]): "Note that the comparison between the generated help list and the capability of the robot 2 selected as the cooperation target and determination as to availability of cooperation can be provided may be executed by the robot 2 as the cooperation target. Specifically, the help management unit 130 may cause the robot 2 to compare the help list and the capability of the robot 2 and to determine availability of cooperation by transmitting the help list generated by the help management unit 130 to the robot 2 selected as the cooperation target."
collecting the list from the external source;
Torii teaches ([0071]): "Specifically, the help management unit 130 may cause the robot 2 to compare the help list and the capability of the robot 2 and to determine availability of cooperation by transmitting the help list generated by the help management unit 130 to the robot 2 selected as the cooperation target." 
determining whether the list is compatible with the vehicle based on the event;
Torii teaches ([0070]): "Next, the help management unit 130 compares the generated help list with the acquired capability of the robot 2 to determine whether or not the capability of the robot 2 satisfies the ability indicated in the help list." The help list is a list of requirements needed to perform a task, or in other words a requirement for compatibility with the robot assigned to the task (i.e., the event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, and Sathyanarayana to incorporate the teachings of Torii to provide a computer implemented method for event validation on a vehicle, comprising retrieving the external source, requesting and collecting a list of available public functions provided by the external source, and determining whether or not the list is compatible with the vehicle based on the event. Doing so would allow for the selection of an external source with an ability required further than that possessed by the host, as recognized by Torii ([0063]). Should the external source be found to be unhelpful or insufficient for the host vehicle, an alternative source that meets the requirements could be selected. This would improve the accuracy of information obtained from external sources by pre-emptively removing incompatible sources from consideration.
However, neither Kumar, Klinger, Sathyanarayana, nor Torii teach requesting the external event determination, from the external source within the first surrounding area, based on the event and upon determining that the list is compatible with the vehicle. Hada teaches driving ratings for leading or following vehicle selection, comprising:
and requesting the external event determination, from the external source within the first surrounding area, based on the event and upon determining that the list is compatible with the vehicle.
Hada teaches ([0128]): "At block 1110, a request can be received from a requestor vehicle. The request can be to provide driving rating information for a plurality of nearby vehicles." Hada further teaches ([0129]): "Such information can be analyzed to determine a recommendation as to which of the plurality of nearby vehicles the driver of the requestor vehicle should select. For instance, the analysis may reveal that the requestor vehicle's information is compatible with (or most compatible with among the plurality of other vehicles) the driving rating information for one of the plurality of vehicles. The method 1100 can continue to block 1130." Paragraph [0130] of Hada discloses that the recommendation can be a recommendation as to which one of the vehicles should be lead or followed. In FIG. 11, block 1130 entails "Sending the requested driving rating information for the one or more other vehicles to the requestor vehicle, along with the recommendation." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, Sathyanarayana, and Torii to incorporate the teachings of Hada to provide a computer implemented method for event validation on a vehicle, comprising requesting the external event determination, from the external source within the first surrounding area, based on the even and upon determining that the list is compatible with the vehicle. Doing so would serve to obtain external event determinations from external sources within the first surrounding area (e.g., the first sensory area 308 of Kumar) that are confirmed to be compatible with the vehicle, as taught by Torii. Like with Torii, this ensures that unhelpful or insufficient external sources are removed from consideration when requesting the external event determination. The recommendation of Hada is a recommendation regarding which vehicle should be lead or followed, or in other words, an external event determination. Thus, this arrangement is beneficial, as a more optimal vehicle for leading or following can be selected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, and Sathyanarayana in view of Shibatani et al. (US 2004/0189831 A1), hereinafter Shibatani.
Regarding claim 9, Kumar, Klinger, and Sathyanarayana teach the aforementioned limitations of claim 1. Kumar further teaches:
and receiving a plurality of secondary events from at least one secondary source within the first surrounding area.
Kumar teaches (Col. 15 lines 55-67) that "As illustrated in FIGS. 3A-3F, an ad-hoc network of vehicles and infrastructure devices may be created to aggregate data from multiple perspectives as a result of an event… In some examples, such data from multiple perspectives may allow the identification of phantom entities. A phantom entity may be an entity that ultimately caused an event to occur, but is otherwise not directly involved in the event [i.e., not directly involved in the primary event]." Thus, through identifying the phantom entities, the subsequent secondary events caused by the phantom entities are also identified.
However, neither Kumar, Klinger, nor Sathyanarayana outright teach determining a size of the first surrounding area based on an amount of time allotted for a calculation relating to the event. Shibatani teaches a monitor device for a moving body such as a vehicle, comprising:
determining a a size of the first surrounding area based on an amount of time allotted for a calculation relating to the event;
Shibatani teaches ([0072]): “According to the second embodiment described above, the image sensor driver 3 drives the image sensor 2 to make the latter output data of the image of the selected area or range so that the time of image processing is reduced and frame rate is improved… The second embodiment shortens the processing time and improves frame rate to make the driver quickly recognize the state of the front scene that is changing, thereby enabling the driver to avoid serious accident.” Thus, by forcing output data of the selected are or range in order to reduce processing time, it can be said that the first surrounding area’s size is determined based on the shortened processing time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar, Klinger, and Sathyanarayana to incorporate the teachings of Shibatani to provide determining a size of the first surrounding area based on an amount of time allotted for a calculation relating to the event. It would be highly advantageous to incorporate the teachings of Shibatani, as doing so serves to shorten the processing time, thereby allowing the driver to quickly recognize the state of the scene that is changing (i.e., the event), thereby enabling the driver to avoid a serious accident, as recognized by Shibatani ([0072]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Klinger, and Sathyanarayana in view of Maura (US 2018/0345963 A1).

Regarding claim 10, Kumar, Klinger, and Sathyanarayana r teach the aforementioned limitations of claim 9. Kumar further teaches:
generating the internal drive plan is based on the validated event…
Col. 17 lines 42-45: "At block 422, the example reaction processor 114 may determine, based on the aggregate data, one or more vehicle maneuvers to avoid and/or reduce the severity of the event 306." 
However, neither Kumar, Klinger, nor Sathyanarayana teach that generating the internal drive plan is also based on the secondary events. Maura teaches autonomous driving assistance, comprising:
generating the internal drive plan is based on … the secondary events
Maura teaches ([0142]) that "The autonomous driving assistance system having the above structure acquires, from an outside source, the obstacle information that relates to the obstacle and that has been acquired by the other vehicle that travels ahead, and generates the travel trajectory candidate on the basis of the acquired obstacle information."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar, Klinger, and Sathyanarayana to incorporate the teachings of Maura to provide a computer implemented method for event validation on a vehicle, wherein generating the internal drive plan is based on the validated event and the secondary events. Including the internal drive plan generation based on the secondary events of Maura would serve to allow for continuation of autonomous driving assistance by taking into account the obstacle/event information acquired from the other vehicle(s); additionally, this would potentially reduce occurrences of situations requiring a detour route, as recognized by Maura ([0142]).

Claims 12, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Van Vugt et al. (WO 9948073 A1), hereinafter Van Vugt.

Regarding claim 12, Kumar teaches an event validation system for a vehicle, comprising:
a sensor configured to detect an event;
Kumar teaches (Col. 1 lines 36-43): "An example system comprises a first vehicle comprising a first plurality of vehicle operation sensors, a second vehicle comprising a second plurality of vehicle operation sensors, and a server comprising at least one processor, and memory comprising instructions that, when executed by the at least one processor, cause the server to identify an occurrence of an event involving the first vehicle and the second vehicle..."
a logic processor configured to process the event and make an event determination;
Kumar teaches (Col. 1 lines 36-43): "An example system comprises a first vehicle comprising a first plurality of vehicle operation sensors, a second vehicle comprising a second plurality of vehicle operation sensors, and a server comprising at least one processor, and memory comprising instructions that, when executed by the at least one processor, cause the server to identify an occurrence of an event involving the first vehicle and the second vehicle..."
an external response collector configured to receive an external event determination from an external source based on the event,
Kumar teaches (Col. 14 line 59 – Col. 15 line 3) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications)... If communication is successful, the first vehicle may communicate its collected data corresponding to the first sensory area 308 to at least the second vehicle 304. Similarly, the second vehicle 304 may communicate its collected data corresponding to the second sensory area 310 to at least the first vehicle 302."
the external response collector further configured to receive an external drive plan from the external source at least partially based on the external event determination and the event determination,
Kumar teaches (Col. 17 lines 48-54): "As disclosed herein, the example communication link device 118 may transmit such vehicle maneuvers to one or more vehicles within the vehicle and/or infrastructure device ad-hoc network to inform other vehicles of the event. Autonomous vehicles may receive the one or more vehicle maneuvers and implement them accordingly..."
wherein the external response collector is configured to receive responses from the external source within a surrounding area of the vehicle…
Kumar teaches (Col. 14 lines 59-65) that "In the illustrated example, each of the first vehicle 302 and the second vehicle 304 may comprise an event identifying and processing platform 102. As a result of the event 306, the first vehicle 302 may attempt communication with the second vehicle 304 (e.g., V2V communications) and any other responsive objects in the vicinity of the event 306 (e.g., V2I communications)."
and wherein the logic processor is further configured to generate a drive plan to implement on the vehicle, wherein the drive plan is at least partially based on the event, the external event determination, and the external drive plan.  
Kumar teaches (Col. 17 lines 42-54) that "At block 422, the example reaction processor 114 may determine, based on the aggregate data, one or more vehicle maneuvers to avoid and/or reduce the severity of the event 306..." Kumar further teaches (Col. 15 line 45-44) that the aggregate data comprises data collected from all vehicles (thus encompassing both the external and internal event determinations).
However, Kumar does not outright teach that the surrounding area of the vehicle is determined by the event. Van Vugt teaches a traffic event processing navigation system, comprising:
[a surrounding area of the vehicle] determined by the event;
Van Vugt teaches (Claim 4): “…wherein the defining means are arranged to determine an event class of the traffic event of the received traffic message and to give the region a size which is based on the event class.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Van Vugt to provide a surrounding area of the vehicle which is determined by the event. It would be beneficial to incorporate the teachings of Van Vugt, as doing so would advantageously allow for the dynamic setting of the surrounding area. Since each event may have differing characteristics, it is prudent to base the size of the surrounding area on the event in order to acquire the needed information and reduce superfluous data. For instance, a collision event may establish a surrounding area immediately around the point of collision, whereas stand-still traffic may warrant a larger surrounding area. 

Regarding claim 14, Kumar and Van Vugt teach the aforementioned limitations of claim 12. Kumar further teaches:
an event data storage configured to store events detected by the sensor.  
Kumar teaches (Col. 9 lines 9-20) that "In response to determining the occurrence of the event, the example event detector 110 may receive collected data from one or more vehicle operation sensors from one or more vehicles before, during, and after the event. In some examples, only data from a threshold amount of time before the event is stored… In such a way, data storage space may be saved because it is unlikely that data from more than 5 minutes before an event would provide relevant information." 

Regarding claim 16, Kumar and Van Vugt teach the aforementioned limitations of claim 12. Kumar further teaches:
the external response collector is further configured to transmit and receive server event data and server drive plan data over a network.
Kumar teaches (Col. 13 lines 32-53) that "The example event database 124 may be a computer readable storage medium or memory that stores information associated with a plurality of previous events and/or event simulations. The event database 124 may include… speeds of vehicles involved in the event... routes... whether or not the vehicle or driver was in control of the vehicle... vehicle braking..." In other words, the example event database 124 of Kumar contains server drive plan data and server event data. Kumar further teaches (Col. 8 lines 5-9): "The example event identifying and processing platform 102, the example first vehicle 104, and/or the example second vehicle 106 may further be in communication with an example event database 124 over the example network 108." Thus, the server drive plan data is communicated over a network. Kumar even further teaches (Col. 18 lines 28-30): “At block 430, the example communication link device 118 may send, to the event database 124 for storage, the event report…”

Regarding claim 17, Kumar and Van Vugt teach the aforementioned limitations of claim 16. Kumar further teaches:
the logic processor is further configured to generate the drive plan based at partially on the server event data and the server drive plan data.
Kumar teaches (Col. 10 line 56 – Col. 11 line 31): "Additionally, or alternatively, the example reaction processor 114 may determine, based on the collected data and/or additional data from the event database 124, one or more reactionary measures in response to an event..." As previously established, the event database 124 contains both server event data and server drive plan data.

Regarding claim 18, Kumar and Van Vugt teach the aforementioned limitations of claim 12. Kumar further teaches:
the external source includes a stationary sensor.
Kumar teaches (Col. 3 lines 20-22): "To collect or otherwise obtain the above described data, each vehicle and/or infrastructure device may comprise one or more sensors…" One of ordinary skill in the art would appreciate that a sensor installed within a roadside infrastructure device would be stationary, as an infrastructure device is not intended to move during operation.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Van Vugt in view of Bos.

Regarding claim 13, Kumar and Van Vugt teach the aforementioned limitations of claim 12. However, neither Kumar nor Van Vugt teach a reliability list of reliable external sources. Bos teaches a secure information system, comprising:
a reliability list of reliable external sources,
Bos teaches ([0003]): "However, to provide reliable safety information in the exchange between vehicles, each vehicle must verify that the received information is being broadcast by a trusted source." Bos further teaches ([0004]): "For various reasons, such as tampering, vehicle theft, or obsolete methodologies, some valid and authenticatable sources may become untrusted and invalid sources of information. Such an occurrence would generate an authentication revocation entry, which must be distributed to all vehicles, that they may remove the subject vehicle from the list of trusted sources of information."
wherein the external response collector is configured to weigh the external source based on the reliability list.
Bos teaches ([0029]): "Authentication of sources as trusted sources can be accomplished through use of a certificate… Accordingly, when a DSRC-equipped vehicle receives a DSRC signal, the signal can contain, among other things, a digital copy of the certificate. The DSRC-equipped vehicle can extract the certificate against a list of certificates stored in the computer system 20. If the certificate is for a trusted source, and the public-key encryption supports that the source is the same as identified by the certificate, the DSRC-equipped vehicle can accept and treat the DSRC signal as valid."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar and Van Vugt to incorporate the teachings of Bos to provide an event validation system wherein the vehicle maintains a reliability list of reliable external sources and wherein the external response collector is configured to weigh the external source based on the reliability list. Maintaining a reliability list of reliable external sources and weighing the external source based on the reliability list would allow the vehicle to rule out sources that have become untrusted due to reasons such as tampering or obsolete methodologies, as recognized by Bos ([0004]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Van Vugt in view of Surnilla.

Regarding claim 15, Kumar and Van Vugt teach the aforementioned limitations of claim 12. However, neither Kumar nor Van Vugt teach that the sensor includes a light detection and ranging sensor. Surnilla teaches object classification adjustment based on vehicle communication, comprising:
the sensor includes a light detection and ranging sensor.
Surnilla teaches ([0044]) that "The sensors 304 are arranged in and around the vehicle 102 to monitor properties of the vehicle 102 and/or an environment in which the vehicle 102 is located… In the illustrated example, the sensors 304 include… the lidar sensor 318."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar and Van Vugt to incorporate the teachings of Surnilla to provide an event validation system wherein the sensor includes a light detection and ranging sensor. Light detection and ranging (LiDAR) sensors are known in the art to be advantageous in event validation scenarios due to their ability to operate during both day and night, as well as rapid, accurate data collection. Consistent, rapid event determinations are advantageous, as the faster a potentially hazardous event is identified the more quickly the system can generate a responsive action.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Van Vugt in view of Klinger.

Regarding claim 19, Kumar and Van Vugt teach the aforementioned limitations of claim 12. However, neither Kumar nor Van Vugt teach a drive plan storage configured to store the drive plan and the external drive plan. Klinger teaches a method for coordinating the paths of multiple autonomous vehicles, comprising:
a drive plan storage configured to store the drive plan and the external drive plan.  
Klinger teaches ([0036]): "Each vehicle can store data associated with its own planned path and/or data associated with the planned path reported by other vehicles in the network within a memory of the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar and Van Vugt to incorporate the teachings of Klinger to provide an event validation system wherein a drive plan storage is configured to store the drive plan and the external drive plan. This is advantageous, as comparing/validating the internal and external drive plans would require, at some point, both drive plans to be stored either in a short-term (e.g., RAM) memory or a longer-term storage medium (e.g., a HDD). Given that multiple external drive plans (and the reliability associated with the sources of said external drive plans) are obtained, it is prudent to store the drive plans for future reference or analysis. For instance, stored drive plans could later be analyzed to ensure that correct event validations are being made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pfeifle et al. (US 2020/0096360 A1) teaches a method for planning the trajectory of vehicles, wherein the ego vehicle predicts the behavior of surrounding vehicles based on sensor data. Matus et al. (US 10,559,196 B2) teaches a method and system for vehicular-related communications wherein sensor data collected by vehicles is sent to a remote computing system in order to determine a traffic-related event.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669